UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


JASON CHRISTIAN VARNER,                         §
                                                §
                Petitioner,                     §
                                                §
versus                                          §   CIVIL ACTION NO. 1:19-CV-60
                                                §
DIRECTOR, TDCJ-CID,                             §
                                                §
                Respondent.                     §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Jason Christian Varner, proceeding pro se, filed this petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254. The court referred this matter to the Honorable Zack Hawthorn,

United States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws

and orders of this court.

         Petitioner has filed a motion asking to voluntarily dismiss the petition.           The

magistrate judge has submitted a Report and Recommendation of United States Magistrate

Judge recommending dismissal of the petition pursuant to Federal Rule of Civil Procedure 41(a).

         The court has received the Report and Recommendation of United States Magistrate Judge,

along with the record, pleadings, and all available evidence. No objections were filed to the

Report and Recommendation.
                                          ORDER

       Accordingly, petitioner’s motion for voluntary dismissal is GRANTED. The report of

the magistrate judge is ADOPTED. A final judgment will be entered dismissing the petition

pursuant to Federal Rule of Civil Procedure 41(a).

        SIGNED at Beaumont, Texas, this 3rd day of January, 2020.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                              2
